824 So. 2d 908 (2002)
The STATE of Florida, Appellant,
v.
Kathy ROBERTS, Appellee.
No. 3D01-2894.
District Court of Appeal of Florida, Third District.
June 19, 2002.
Rehearing and Rehearing Denied September 4, 2002.
Robert A. Butterworth, Attorney General, and Susan Odzer Hugentugler, Assistant Attorney General, for appellant.
Bennett H. Brummer, Public Defender, and Valerie Jonas, Assistant Public Defender, for appellee.
Before GODERICH and SHEVIN, JJ., and NESBITT, Senior Judge.
Rehearing and Rehearing En Banc Denied September 4, 2002.
PER CURIAM.
The State appeals from the imposition of a downward departure sentence in a case in which the defendant pled guilty to the offense of selling cocaine to a police officer. Because there were no valid reasons for departure, we reverse. See Atwaters v. State, 519 So. 2d 611 (Fla.1988) (holding that the quantity of drugs may not be used to support a departure): State v. Ford, 739 So. 2d 629 (Fla. 3d DCA 1999) (holding that a defendant's substance abuse or addiction does not justify a downward departure). As we think that the State's objection was sufficiently specific to advise the court of the alleged error, we are not persuaded by the defendant's contention that the issue was not preserved. State v. Paulk, 813 So. 2d 152, 154 (Fla. 3d DCA 2002).
Accordingly, we reverse and vacate the downward departure sentence and remand to allow the defendant to withdraw her plea and go to trial, or be resentenced within the guidelines.